Case 2:20-cv-09928-MCS-AGR Document 23 Filed 12/10/20 Page 1 of 3 Page ID #:279



 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10    XIAOHUA HUANG Pro Se,                      Case No. 2:20-cv-09928-MCS-AGR
11
            Plaintiff,                           ORDER TRANSFERRING CASE TO
12                                               PROPER VENUE
13                 v.
14
      SAPIA NETWORKS, INC.,
15
            Defendant.
16
17
18         For the reasons explained below, the Court orders this case TRANSFERRED to
19   the Eastern District of California, the court with proper venue over this action.
20   I.    BACKGROUND
21
           Plaintiff Xiaohua Huang filed a patent infringement suit against Defendant Sapia
22
     Networks, Inc. (“Sapia”), and Sapia moved to dismiss Huang’s Complaint. See ECF
23
     Nos. 1 (Complaint), 9 (Motion to Dismiss), and 20 (Response). Simultaneous with the
24
     Court’s entry of an order taking the Motion to Dismiss under submission (ECF No. 22),
25
     Huang filed a First Amended Complaint (“FAC”) mooting the Motion (ECF No. 21).
26
           In its now-mooted Motion, Sapia asserted that this Court lacks venue over the
27
     action. Neither Huang’s Response nor his FAC contested the facts demonstrating venue
28
                                                 1
Case 2:20-cv-09928-MCS-AGR Document 23 Filed 12/10/20 Page 2 of 3 Page ID #:280



 1   is proper in the Eastern District of California.
 2   II.    LEGAL STANDARD
 3
            In patent cases, 28 U.S.C. § 1400(b) governs venue. TC Heartland LLC v. Kraft
 4
     Foods Grp. Brands LLC, 137 S. Ct. 1514, 1514 (2017). Under that provision, “[a]ny
 5
     civil action for patent infringement may be brought in the judicial district where the
 6
     defendant resides, or where the defendant has committed acts of infringement and has
 7
     a regular and established place of business.” 28 U.S.C. § 1400(b) (emphasis added). A
 8
     domestic corporation “resides” only in its state of incorporation. TC Heartland, 137 S.
 9
     Ct. at 1514. Further, having a “regular and established place of business” requires that:
10
     (1) there is a physical place in the district; (2) that is a regular and established place of
11
     business; and (3) it is the place of the defendant. In re Cray Inc., 871 F.3d 1355, 1360
12
     (Fed. Cir. 2017).
13
            Under 28 U.S.C. § 1406, when a party files a case in a district or division lacking
14
     venue, the Court may “transfer such case to any district or division in which it could
15
     have been brought” if doing so would be “in the interest of justice.” The Court may
16
     “rais[e] the issue of defective venue on its own motion.” Costlow v. Weeks, 790 F.2d
17
     1486, 1488 (9th Cir. 1986).
18
19
     III.   DISCUSSION
20
21          Huang’s venue-related allegations in the Complaint demonstrated that this Court
22   lacks venue. Huang’s amended allegations in the FAC do not change this conclusion.
23   Huang concedes that Sapia resides in and has its principal place of business in Rocklin,
24   California, which lies within the Eastern District of California. 1 See FAC ¶ 4.
25          The Court observes that Huang initially filed his patent infringement suit against
26
27
     1
      See http://www.caed.uscourts.gov/caednew/index.cfm/clerks-office/court-
28   directions/.
                                                  2
Case 2:20-cv-09928-MCS-AGR Document 23 Filed 12/10/20 Page 3 of 3 Page ID #:281



 1   Sapia in the Eastern District of California. See Huang v. Sapia Networks, Inc., Case No.
 2   2:20-cv-01706-JAM-DB (“E.D.C.A. Case”). It appears that Huang’s confusion over
 3   where to sue Sapia caused him to file a notice of voluntary dismissal without prejudice
 4   in that case, see FAC ¶ 4; see also E.D.C.A. Case, ECF No. 12 (Notice of Voluntary
 5   Dismissal). Huang then filed this case in the improper venue.
 6          The FAC claims proper venue because (1) Sapia refused to provide its corporate
 7   address so Huang would know where to file suit; (2) Sapia has “[s]ome customers” in
 8   this district; (3) Sapia can do business from anywhere; and (4) venue is proper because
 9   Huang has filed another patent infringement suit here involving the same patent against
10   a different defendant (Case No. 5:20-cv-01650-JAK-SHKx). FAC ¶ 4.
11          None of these allegations establishes that Sapia resides in the Central District of
12   California, or has committed acts of infringement here and has a regular established
13   place of business here. See 28 U.S.C. § 1400(b). Rather, the FAC confirms venue in the
14   Eastern District of California. See FAC ¶¶ 3-4. Sapia conceded as much in its now-
15   mooted Motion to Dismiss. See ECF No. 9-1 ¶ 3. Accordingly, the Court orders this
16   case transferred to the proper venue: the Eastern District of California. The Court finds
17   that transferring the case is in the interest of justice.
18
     IV.    CONCLUSION
19
20          The Court ORDERS this case TRANSFERRED to the proper venue: the
21   Eastern District of California.
22
23   IT IS SO ORDERED.
24
25   Dated: December 10, 2020                  ________________________________
26                                             MARK C. SCARSI
                                               UNITED STATES DISTRICT JUDGE
27
28
                                                    3
